DETAILED ACTION

Status of Claims

This action is in reply to the amendment filed on 17 December 2021.
Claims 21, 27, 31, 32, 37 & 40 have been amended.
Claims 1-20 have been previously canceled.
Claims 21-40 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
With respect to the 35 U.S.C. § 101 subject matter eligibility, the claim recites the combination of additional elements of causing a post-purchase alert message to be sent to a device of the user, the post- purchase alert message causing a first graphical user interface to be displayed on the device of the user, wherein the first graphical user interface comprises a first selectable option to receive information regarding the merchant; causing, in response to a selection of the first selectable option, a second graphical user interface to be displayed on the device of the user, wherein the second graphical user interface comprises dispute resolution information indicating an elevated rate of disputes for the merchant and a second selectable option to dispute the completed transaction; receiving, in response to the dispute resolution information being displayed, a communication indicating that the completed transaction is to be disputed.  Although each of the steps analyzed individually may be viewed as mere extra-solution activity, the claim as a whole is directed to a particular improvement in post-purchase alert messages. Specifically, in response to a purchase being over an expected value, causing an alert message on the user’s device displaying dispute resolution information including communication indicating the transaction is to be disputed. This provides a specific improvement over prior systems, resulting in improved alert system that includes dispute resolution functionality. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards alert messages. More specifically, the Applicants claim a method, system and computer product providing alerts to a user, comprising: a memory device storing instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving data relating to a completed transaction of a user with a merchant; comparing the data to an expected value associated with the user, the expected value being determined based on historical transaction data associated with the user; responsive to determining the data deviates from the expected value by more than a threshold value, causing a post-purchase alert message to be sent to a device of the user, the post- purchase alert message causing a first graphical user interface to be displayed on the device of the user, wherein the first graphical user interface comprises a first selectable option to receive information regarding the merchant; causing, in response to a selection of the first selectable option, a second graphical user interface to be displayed on the device of the user, wherein the second graphical user interface comprises dispute resolution information indicating an elevated rate of disputes for the merchant and a second selectable option to dispute the completed transaction; receiving, in response to the dispute resolution information being displayed, a communication indicating that the completed transaction is to be disputed; computing a combined score based on a weighted combination of a reputation score of the merchant, a transaction score of the completed transaction, and a reputation score of the user, wherein different weights are assigned to each of the reputation score of the merchant, the transaction score of the completed transaction, and the reputation score of the user, and wherein: the reputation score of the user is determined based on a history of disputed transactions of the user, and the reputation score of the merchant is determined based on historical fraud data associated with the merchant; and initiating, based on the combined score, a dispute resolution process, wherein: if the combined score is greater than a predetermined threshold score, the dispute resolution process comprises a standard dispute resolution process, and if the combined score is less than the predetermined threshold score, the dispute resolution process comprises an expedited dispute resolution process. 
Furthermore, Hammad et al. [US 2010/027491 A1] discloses “Systems and methods for defining, observing and detecting triggering user account events that initiate a user account alert message to be sent to one or more users are disclosed. Location and merchant, transaction result, device and, usage history/trend types of user account alerts and trigger criteria can be defined or selected by users, issuers were notification alert engines. Alternatively, user account alerts and trigger criteria can be defined by analyzing previously observed user account events, such as credit card transactions, to determine user profiles and user account usage trends, i.e. credit card spending patterns, as baselines for comparing newly observed user account events. If information associated with the newly observed user account events match any of the trigger criteria or are inconsistent with the determined user profile or user account usage trends, then user account alerts can be sent to one or more users.”
Schaefer, IV et al. [US 2011/0173130 A1] discloses “A method and system for informing a user by utilizing time based reviews that include collecting a plurality of user reviews. A user review includes business information, a user opinion that includes at least a rating, and time information that relates to the time of user interaction with the business. The method further includes extracting information from the plurality of user reviews based on the interaction time and presenting the extracted information to a user.”
Levine [US 2009/0030710 A1] disclose “A centralized dispute resolution system for use in commercial credit or debit card transactions. The inventive system utilizes a common data storage, interfaces, processes, procedures, rules, and other elements of a dispute resolution system that are made available to cardholders, merchants, card issuers, payment processors, and other parties that may be involved in a dispute or in a process intended to resolve a dispute. The system may be implemented using a client-server architecture with communication between clients and one or more server elements provided by a communications network.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest responsive to determining the data deviates from the expected value by more than a threshold value, causing a post-purchase alert message to be sent to a device of the user, the post- purchase alert message causing a first graphical user interface to be displayed on the device of the user, wherein the first graphical user interface comprises a first selectable option to receive information regarding the merchant; causing, in response to a selection of the first selectable option, a second graphical user interface to be displayed on the device of the user, wherein the second graphical user interface comprises dispute resolution information indicating an elevated rate of disputes for the merchant and a second selectable option to dispute the completed transaction; receiving, in response to the dispute resolution information being displayed, a communication indicating that the completed transaction is to be disputed; computing a combined score based on a weighted combination of a reputation score of the merchant, a transaction score of the completed transaction, and a reputation score of the user, wherein different weights are assigned to each of the reputation score of the merchant, the transaction score of the completed transaction, and the reputation score of the user.
For these reasons claims 21, 31, 40 are deemed to be allowable over the prior art of record, and claims 21-30 & 32-39 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Katz et al. US 7,941,352 B2 discloses “A computer-based system and method for resolving disputes between a customer and an electronic payment provider concerning an electronic transaction between the customer and a merchant, including receiving data related to the transaction in a computer; transmitting the data from the computer to a dispute resolution server; comparing the transaction data to predetermined eligibility criteria for dispute resolution in the dispute resolution server, and if the dispute resolution criteria is met, declining future transactions from the merchant for the disputing consumer; and, comparing the transaction data to predetermined eligibility criteria for transaction credit, and if the credit criteria is met, and transmitting a credit instruction for the transaction.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619